Citation Nr: 0503416	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  99-22 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome of the right knee.

2. Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome of the left knee, post-operative.

3. Entitlement to a rating in excess of 10 percent for a 
right ankle disability.

4. Entitlement to a rating in excess of 10 percent for 
gastritis with esophageal reflux.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty for more than 20 years 
concluding in May 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In April 
1998, the RO denied a rating in excess of 10 percent for a 
right ankle condition, denied a rating in excess of 10 
percent for a bilateral knee condition and denied a 
compensable evaluation for gastritis with reflux.  The 
veteran submitted a timely notice of disagreement in May 
1998. A statement of the case was mailed to the veteran on 
July 20, 1999.  The RO noted in the statement of the case 
that they were assigning separate 10 percent evaluations for 
the veteran's service-connected knee disabilities.  On 
November 29, 1999, the veteran submitted his substantive 
appeal.  In February 2000, the RO increased the rating for 
gastritis to 10 percent, and assigned an effective date of 
January 14, 1997.

This case was remanded by the Board in January 2001.  The 
veteran subsequently moved to the jurisdiction of the Denver, 
Colorado RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The VCAA requires VA to specifically inform the claimant and 
the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002).  As part of 
the notice, VA has undertaken to inform claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2003).  

Subsequent to the Board's previous remand in this case, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that these requirements were not met if VA could not 
point to a specific document in the record that provides the 
necessary notice.  See Quartuccio v. Principi, 16 Vet App 183 
(2002).

The veteran's representative has asserted that the RO has not 
fulfilled the requirements of the VCAA to inform the veteran 
and his representative of the evidence necessary to 
substantiate his claims for increased ratings for right and 
left knee disability, a right ankle disability, and 
gastritis.  In July 2003 the RO sent the veteran a letter 
that told him that the evidence needed to substantiate his 
claim, was evidence that the disabilities had worsened.  In 
light of the representative's contentions, and the 
possibility that the veteran's disabilities could worsen and 
still not meet the criteria for higher evaluations, see 38 
C.F.R. Part 4 (2004), and the fact that the July 2003, letter 
did not explicitly tell the veteran to submit relevant 
evidence in his possession, further notice is needed.

The Board's previous remand was premised in part on the need 
for an examination to assess any additional limitation of 
motion in the knees due to functional impairment.  DeLuca v. 
Brown, 8 Vet App 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2004).  
In September 2002, the veteran was afforded an examination 
for this purpose.  The examiner found that the veteran had a 
10 degree loss of motion due to functional factors.  

Recently, VA's General Counsel held that where a veteran has 
both a limitation of flexion and a limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 
59,990 (2004).  In order to comply with the requirements of 
the General Counsel's opinion, it is necessary to know 
whether the veteran's limitation of motion is in flexion, 
extension, or in both planes.

In view of the above, this case is REMANDED for the following 
actions:

1.  Provide the veteran with the specific 
notice required under the provisions of 
38 U.S.C.A. § 5103(a), and 38 C.F.R. 
4.159(b) (2003) with regard to the claims 
on appeal.  This notice should inform the 
veteran and his representative which 
portion, if any, of the evidence is to be 
provided by the claimant and which part, 
if any, VA will attempt to obtain on 
behalf of the claimant.  

Advise the veteran that he should submit 
relevant evidence in his possession, and 
that the evidence needed to 
substantiating his claims is evidence 
showing that he meets the criteria for 
higher evaluations contained in the 
rating schedule as outlined in the rating 
decisions, statement of the case, and 
supplemental statements of the case.

2.  Ask the examiner who provided the 
September 2002 examination to specify 
whether the 10 degree limitation of right 
and left knee motion was in flexion, 
extension, or both planes.

If the September 2002 examiner is 
unavailable, afford the veteran a new 
orthopedic examination to evaluate his 
knee disabilities.  Make the claims 
folder available to the examiner.  The 
examiner should report whether there is 
lateral subluxation or lateral 
instability, and, if present, its 
severity.

The examiner should also report the 
ranges of left and right knee extension 
and flexion.  The examiner should report 
whether the knee disabilities are 
manifested by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves. These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss in 
extension and flexion, respectively, due 
to any weakened movement, excess 
fatigability, or incoordination.  

Then, re-adjudicate the claims on appeal, 
and if the benefits sought remain denied, 
issue a supplemental statement of the 
case.  The case should then be returned 
to the Board, if otherwise appropriate.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


